


























COMMVAULT SYSTEMS, INC.
EMPLOYEE STOCK PURCHASE PLAN










































Mayer Brown LLP
Chicago, Illinois

 
 
 




--------------------------------------------------------------------------------




COMMVAULT SYSTEMS, INC.
EMPLOYEE STOCK PURCHASE PLAN
COMMVAULT SYSTEMS, INC.
Certificate
I, Warren H. Mondschein, VP and General Counsel of CommVault Systems, Inc.,
having in my custody and possession the corporate records of said corporation,
do hereby certify that attached hereto is a true and correct copy of the
CommVault Systems, Inc. Employee Common Stock Purchase Plan as currently in
effect.
WITNESS my hand this 9th day of December, 2013.
/s/ Warren H. Mondschein    
As Aforesaid

 
 
 




--------------------------------------------------------------------------------




COMMVAULT SYSTEMS, INC.
EMPLOYEE STOCK PURCHASE PLAN


1.Purpose; Effective Date; Sub-plans. The CommVault Systems, Inc. Employee Stock
Purchase Plan (the “Plan”) has been established by CommVault Systems, Inc. (the
“Company”) effective as of February 1, 2014 (the “Effective Date”) to provide
eligible employees of the Company and the Participating Companies (as defined in
Section 2) with an opportunity to become owners of the Company through the
purchase of shares of common stock of the Company (“Common Stock”). It is
intended that the Plan, and all rights granted hereunder, will meet the
requirements of an “employee stock purchase plan” within the meaning of Section
423 of the Code (as defined in Section 2) and the Plan and shall be interpreted
and construed in all respects so as to be consistent with such requirements. The
Plan shall remain in effect until all shares reserved for issuance hereunder
have been issued or until the Plan is otherwise terminated in accordance with
the provisions of Section 12 hereof. Notwithstanding the foregoing or any
provision of the Plan to the contrary, the Committee (as defined in Section 2)
or its designee may, in its sole discretion, amend the terms of the Plan, or an
Option (as defined in Section 2), in order to reflect the impact of local law
outside of the United States as applied to one or more Eligible Employees of a
Non-U.S. Participating Company and may, where appropriate, establish one or more
sub-plans to reflect such amended provisions; provided, however, in no event
shall any sub-plan (a) be considered part of the Plan for purposes of Section
423 of the Code or (b) cause the Plan (other than the sub-plan) to fail to
satisfy the requirements of Section 423 of the Code. In the event of any
inconsistency between a sub-plan and the Plan document, the terms of the
sub-plan shall govern.
2.    Defined Terms. For purposes of the Plan, the following terms shall have
the meaning specified.
(a)
Administrator. The term “Administrator” is defined in Section 9 hereof.

(b)
Base Pay. The term “Base Pay” means, for any period, an Eligible Employee’s
regular rate of basic cash compensation (excluding commissions and variable
compensation) from the Company or a Participating Company for that period.

(c)
Code. The term “Code” means the Internal Revenue Code of 1986, as amended, and,
where applicable, includes Treasury regulations issued thereunder.

(d)
Committee. The term “Committee” is defined in Section 9 hereof.

(e)
Common Stock. The term “Common Stock” is defined in Section 1 hereof and, where
appropriate in the context, will include partial shares of Common Stock.

(f)
Company. The term “Company” is defined in Section 1 hereof.

(g)
Effective Date. The term “Effective Date” is defined in Section 1 hereof.


 
 
 




--------------------------------------------------------------------------------




(h)
Eligible Employee. For any Offering Period, the term “Eligible Employee” means
any employee of the Company or a Participating Company.

(i)
Exercise Date. The term “Exercise Date” means the last day of each Offering
Period (or, if such day is not a trading day in the U.S., the next such
preceding trading day). If the Company's stock is not listed or admitted to
trading on a publicly traded exchange on the last day of the Offering Period,
and the last day of the relevant Offering Period is not a trading day in the
U.S., then the Exercise Date shall be the next preceding U.S. trading day.

(j)
Exercise Price. For any Offering Period, the term “Exercise Price” means the
lesser of (i) 85% of the Fair Market Value of a share of Common Stock on the
Grant Date, or (ii) 85% of the Fair Market Value of a share of Common Stock on
the Exercise Date, rounded up to the nearest cent.

(a)
Fair Market Value. The “Fair Market Value” of a share of Common Stock as of any
date shall be determined in accordance with the following:

(i)
If, as of the applicable date, the Common Stock is listed or admitted to trading
on any stock exchange, then the Fair Market Value shall be the closing price per
share of Common Stock on such date on the principal exchange on which the Common
Stock is then listed or admitted to trading or, if no such sale is reported on
that date, on the last preceding date on which a sale was so reported.

(ii)
If, as of the applicable date, the Common Stock is not listed or admitted to
trading on a stock exchange, the Fair Market Value shall be the closing price of
a share of Stock on the day preceding the date in question in the
over-the-counter market, as such price is reported in a publication of general
circulation selected by the Company and regularly reporting the market price of
Common Stock in such market.

(iii)
If the Common Stock is not listed or admitted to trading on any stock exchange
or traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee in good faith.

(k)
Grant Date. The term “Grant Date” means the first day of each Offering Period.

(l)
Non-U.S. Participating Company. The term “Non-U.S. Participating Company” means
any Participating Subsidiary which employs only employees who reside outside of
the United States. A Non-U.S. Participating Company shall cease to be a Non-U.S.
Participating Company on the date specified by the Company or the Committee.
Participating Companies as of the Effective Date (including Non-U.S.
Participating Companies) are listed in Appendix A to the Plan.


2
 
 
 




--------------------------------------------------------------------------------




(m)
Offering Period. The term “Offering Period” means the period beginning on the
Effective Date and ending on July 31, 2014 and each six month period commencing
thereafter beginning on each August 1 and February 1, respectively.

(n)
Option. The term “Option” is defined in Section 5 hereof.

(o)
Participant. With respect to any Offering Period, the term “Participant” means
an Eligible Employee who has elected to participate in the Plan for that
Offering Period by filing a Participation Election Form for such Offering
Period.

(p)
Participating Company. The term “Participating Company” means any Subsidiary
which has been designated as a Participating Company for purposes of the Plan by
the Company or the Committee. A Participating Company shall cease to be a
Participating Company on the date specified by the Company or the Committee.
Participating Companies as of the Effective Date (including any Non-U.S.
Participating Companies) are listed in Appendix A to the Plan.

(q)
Participation Election. The term “Participation Election “ means, for any
Offering Period, a Participant’s election to participate in the Plan for that
Offering Period and to authorize payroll deductions under the Plan for that
Offering Period, which election shall be made in the time, form and manner
specified by the Committee (which may include electronically). A Participant’s
Participation Election for an Offering Period will remain in effect for the
entire Offering Period unless suspended or revoked earlier in accordance with
the terms of the Plan.

(r)
Plan. The term “Plan” is defined in Section 1 hereof.

(s)
Plan Account. The term “Plan Account” means a separate bookkeeping account
maintained for each Participant, which reflects the accumulated payroll
deductions made on behalf of the Participant for any Offering Period, reduced
for any distributions from such Plan Account pursuant to the provisions of the
Plan.

(t)
Securities Act. The term “Securities Act” means the Securities Act of 1933, as
amended.

(u)
Subsidiary. The term “Subsidiary” means a subsidiary corporation with respect to
the Company as determined in accordance with Section 424(f) of the Code.

3.    Shares Subject to Plan.
(a)
Shares Reserved. The shares of Common Stock which may be issued under the Plan
shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares or shares purchased in
the open market or in private transactions (including shares purchased in the
open market with Participants’ Plan Account balances under the Plan). Subject to
the


3
 
 
 




--------------------------------------------------------------------------------




provisions of Section 3(c), the number of shares of Common Stock which may be
issued under the Plan shall not exceed 3,000,000 shares.
(b)
Reusage of Shares. In the event of the expiration, withdrawal, termination or
other cancellation of an Option under the Plan, the number of shares of Common
Stock that were subject to the Option but not delivered shall again be available
for issuance under the Plan.

(c)
Adjustments to Shares Reserved. In the event of any transaction involving the
Company (including, without limitation, any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, extraordinary cash
dividend, stock split, reverse stock split, combination, exchange or other
distribution with respect to shares of Common Stock or other change in the
corporate structure or capitalization affecting the Common Stock), the Committee
shall make such adjustments to the Plan and Options under the Plan as the
Committee determines appropriate in its sole discretion to preserve the benefits
or potential benefits of the Plan and the Options. Action by the Committee may
include (i) adjustment of the number and kind of shares which are or may be
subject to Options under the Plan, (ii) adjustment of the number and kind of
shares subject to outstanding Options under the Plan, (iii) adjustment to the
Exercise Price of outstanding Options under the Plan, (iv) cancellation of
outstanding Options, and (v) any other adjustments that the Committee determines
to be equitable.

(d)
Insufficient Shares. If, on an Exercise Date, Participants in the aggregate have
outstanding Options to purchase more shares of Common Stock than are then
available for purchase under the Plan, each Participant shall be eligible to
purchase a reduced number of shares of Common Stock on a pro rata basis and any
excess payroll deductions shall be returned to such Participants, without
interest, all as provided by uniform and nondiscriminatory rules adopted by the
Committee.

4.    Participation. An individual who is an Eligible Employee on the first day
of an Offering Period may elect to become a Participant in the Plan for that
Offering Period by completing and filing a Participation Election Form in
accordance with rules and procedures established by the Administrator.
Notwithstanding any other provision of the Plan, individuals who are not treated
as common law employees by the Company or a Participating Company on their
payroll records are excluded from Plan participation even if a court or
administrative agency determines that such individuals are common law employees
and not independent contractors. No employee of the Company or any Participating
Company shall be eligible to participate in the Plan if the Committee determines
that such participation could be in violation of any local law and that it is
permissible to exclude such employees from participation in the Plan under
Section 423 of the Code.
5.    Grant of Options. As of each Grant Date, each Eligible Employee who is a
Participant for such Offering Period shall be deemed to have been granted an
“Option” under the

4
 
 
 




--------------------------------------------------------------------------------




Plan which, subject to the terms and conditions of the Plan, grants the
Participant the right to purchase shares of Common Stock under the Plan on the
Exercise Date and at the Exercise Price. Notwithstanding the foregoing:
(a)
no Participant shall be granted an Option to purchase shares of Common Stock on
any Grant Date if such Participant, immediately after the Option is granted,
owns stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company, or any Subsidiary;

(b)
no Participant may purchase under the Plan (or any other employee stock purchase
plan of the Company or any Subsidiary) in any calendar year shares of Common
Stock having a Fair Market Value (as determined as of the Grant Date) in excess
of $25,000; and

(c)
no Participant shall be granted an Option to purchase a number of shares of
Common Stock that exceeds 10,000 for any Offering Period.

The provisions of Section 5(b) shall be interpreted in accordance with
Section 423(b)(8) of the Code. For purposes of this Section 5, the rules of
Section 424(d) of the Code shall apply in determining the stock ownership of an
individual.


6.    Payroll Deductions. Payroll deductions pursuant to a Participant’s
Participation Election Form shall commence with the first payroll period ending
after the first day of the Offering Period to which the Participation Election
Form relates. Payroll deductions under the Plan shall be subject to the
following:
(a)
Source and Amount of Payroll Deductions. Payroll deductions shall be made from
the Base Pay paid to each Participant for each payroll period in such amounts as
the Participant shall authorize in his Participation Election Form. Subject to
the provisions of Section 5, the Committee may, from time to time, establish
uniform and nondiscriminatory minimum and maximum payroll deductions for any
period and other rules relating to elections. Unless otherwise specified by the
Committee, a Participant’s payroll deductions for any payroll period may not be
less than one percent or more than ten percent of Base Pay. Except as provided
in Section 7, a Participant may not change his payroll deductions during an
Offering Period.

(b)
Insufficient Pay. If a Participant’s Base Pay is insufficient in any payroll
period to allow the entire payroll deduction contemplated under the Plan and his
Participation Election Form, no deduction will be made for such payroll period.
Payroll deductions will resume with the next payroll period in which the
Participant has Base Pay sufficient to allow for the deductions. Payroll
deductions under the Plan shall be made in any payroll period only after other
withholdings, deductions, garnishments and the like have been made, and only if
the remaining Base Pay is sufficient to allow the entire payroll deduction
contemplated.


5
 
 
 




--------------------------------------------------------------------------------




(c)
Participant’s Plan Account. All payroll deductions made with respect to a
Participant shall be credited to his Plan Account under the Plan. A Participant
may participate in the Plan only through payroll deductions and no other
contributions will be accepted. No interest will accrue or be paid on any amount
credited to a Participant’s Plan Account (or withheld from a Participant’s pay).
Except as otherwise provided in Sections 7(b), 7(c) or 8(d) all amounts in a
Participant’s Plan Account will be used to purchase shares of Common Stock and
no cash refunds will be made from such Plan Account. Any amounts remaining in a
Participant’s Plan Account with respect to an Offering Period shall be returned
to the Participant, without interest, and will not be used to purchase shares of
Common Stock with respect to any other Offering Period under the Plan.

7.    Termination of Participation.
(a)
Voluntary Suspension of Contributions. A Participant may, at any time and for
any reason, voluntarily suspend contributions to the Plan during an Offering
Period by notification of suspension delivered to the appropriate payroll office
at least 10 business days (or such other period provided by the Committee)
before the payroll period in which such suspension is to be effective. If a
Participant elects to suspend contributions during an Offering Period, his
payroll deductions for the remainder of the Offering Period shall cease (and he
shall not be permitted to resume payroll deductions for the remainder of the
Offering Period) and the balance in his Plan Account determined as of the
effective date of his suspension shall be used as of the next Exercise Date to
purchase shares of Common Stock under the Plan in accordance with the terms
hereof.

(b)
Withdrawal. A Participant (including a Participant who previously elected to
have contributions suspended in accordance with Section 7(a)), may, at any time
and for any reason, voluntarily withdraw from participation in the Plan for an
Offering Period by notification of withdrawal delivered to the appropriate
payroll office at least 10 business days (or such other period provided by the
Committee) before the next payroll period in which the withdrawal is to be
effective. If a Participant elects to withdraw from participation during an
Offering Period, his participation in the Plan for that Offering Period shall
terminate, his payroll deductions for the remainder of the Offering Period shall
cease (and he shall not be permitted to resume payroll deductions for the
remainder of the Offering Period), the balance in his Plan Account determined as
of the effective date of his withdrawal shall be paid to him in cash as soon as
practicable following the effective date of his withdrawal and no shares of
Common Stock will be purchased on behalf of the Participant for the Offering
Period in which the withdrawal occurs. A Participant’s withdrawal from the Plan
during an Offering Period shall have no effect on his eligibility to participate
in subsequent Offering Period.

(c)
Termination of Employment. A Participant’s participation in the Plan shall be
automatically terminated immediately upon termination of his employment with


6
 
 
 




--------------------------------------------------------------------------------




the Company and the Participating Companies for any reason and the balance in
his Plan Account determined on his termination date shall be paid to him in cash
as soon as practicable following his termination date and no shares of Common
Stock will be purchased on behalf of the Participant for the Offering Period in
which the termination date occurs.
8.    Exercise of Option/Purchase of Shares.
(a)
Exercise of Option. On each Exercise Date, each Participant whose participation
in the Plan for that Offering Period has not terminated shall be deemed to have
exercised his Option with respect to that number of whole and fractional shares
of Common Stock equal to the quotient of (i) the balance in the Participant’s
Plan Account as of the Exercise Date and (ii) the Exercise Price.

(b)
Statements. As soon as practicable after each Exercise Date, a statement shall
be made available to each Participant which shall include the number of shares
of Common Stock purchased on the Exercise Date on behalf of such Participant
under the Plan.

(c)
Registration/Certificates. Shares of Common Stock purchased by a Participant
under the Plan shall be issued in the name of the Participant. Shares of Common
Stock will be uncertificated; provided, however, that a stock certificate for
whole shares shall be delivered to the Participant the upon the Participant’s
request.

(d)
Excess Plan Account Balances. Any amounts remaining in a Participant’s Plan
Account as of any Exercise Date after the purchase of shares described herein
shall be distributed to the Participant as soon as practicable after the
Exercise Date.

9.    Administration. The Plan shall be administered by a Committee appointed by
the Company’s Board of Directors (the “Committee”). The Committee shall have the
authority to appoint an “Administrator” of the Plan. Subject to the terms and
conditions of the Plan, the Committee shall have the authority and duty to (a)
manage and control the operation of the Plan; (b) conclusively interpret and
construe the provisions of the Plan, and prescribe, amend and rescind rules,
regulations and procedures relating to the Plan; (c) correct any defect or
omission and reconcile any inconsistency in the Plan; (d) determine whether and
to what extent a company will be a Participating Company; and (e) make all other
determinations and take all other actions as it deems necessary or desirable for
the implementation and administration of the Plan. The Administrator shall
perform such functions with respect to the Plan as the Committee and the
Administrator agree. The determination of the Committee and the Administrator,
respectively, on matters within their respective authorities shall be conclusive
and binding on the Company, the Participating Companies, the Participants and
all other persons. Any decision of the Committee shall be made by a majority of
its members.

7
 
 
 




--------------------------------------------------------------------------------




10.    Miscellaneous.
(a)
Compliance with Applicable Laws; Limits on Issuance. Notwithstanding any other
provision of the Plan, the Company shall have no liability to deliver any shares
of Common Stock under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act, and the applicable requirements of any securities exchange or
similar entity on which the Common Stock is listed. Prior to the issuance of any
shares of Common Stock under the Plan, the Company may require a written
statement that the recipient is acquiring the shares for investment and not for
the purpose or with the intention of distributing the shares and will not
dispose of them in violation of the registration requirements of the Securities
Act. All shares of Common Stock acquired pursuant Options granted hereunder
shall be subject to any applicable restrictions contained in the Company's
By-laws. In addition, the Committee may impose such restrictions on any shares
of Common Stock acquired pursuant to the exercise of Options as it may deem
advisable, including, without limitation, restrictions under applicable
securities laws, under the requirements of any stock exchange or market upon
which such Common Stock is then listed and/or traded, and restrictions under any
blue sky or state securities laws applicable to such Common Stock.

(b)
Transferability. Neither the right of a Participant to purchase shares of Common
Stock hereunder, nor his Plan Account balance, may be transferred, pledged or
assigned by the Participant other than by will or the laws of descent and
distribution and an Option granted under the Plan may be exercised during a
Participant’s lifetime only by the Participant.

(c)
Notices. Any notice or document required to be filed with the Committee or
Administrator, as applicable, under or with respect to the Plan will be properly
filed if delivered or mailed by registered mail, postage prepaid (or in such
other form acceptable to the Committee or the Administrator, as applicable), if
to the Committee, at the Company’s principal executive offices and, if to the
Administrator, at the Administrator’s principal executive offices. The Committee
and Administrator may, by advance written notice to affected persons, revise any
notice procedure applicable to it from time to time. Any notice required under
the Plan may be waived by the person entitled to notice.

(d)
Withholding. All amounts withheld pursuant to the Plan, shares of Common Stock
issued hereunder and any payments pursuant to the Plan are subject to
withholding of all applicable taxes and the Company and the Participating
Companies shall have the right to withhold from any payment or distribution of
shares or to collect as a condition of any payment or distribution under the
Plan, as applicable, any taxes required by law to be withheld. To the extent
provided by the Committee, a Participant may elect to have any distribution of
shares otherwise required to be made pursuant to the Plan to be withheld or to
surrender


8
 
 
 




--------------------------------------------------------------------------------




to the Company or its subsidiaries shares of Common Stock already owned by the
Participant to fulfill any tax withholding obligation; provided, however, in no
event shall the fair market value of the number of shares so withheld (or
accepted) exceed the amount necessary to meet the minimum Federal, state and
local marginal tax rates then in effect that are applicable to the Participant
and to the particular transaction.
(e)
Limitation of Implied Rights. The Plan does not constitute a contract of
employment or continued service and participation in the Plan will not give any
employee the right to be retained in the employ of the Company or any
Participating Company or any right or claim to any benefit under the Plan unless
such right or claim has specifically accrued under the terms of the Plan.
Participation in the Plan by a Participant shall not create any rights in such
Participant as a stockholder of the Company until shares of Common Stock are
registered in the name of the Participant.

(f)
Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

(g)
Gender and Number. Where the context admits, words in one gender shall include
the other gender, words in the singular shall include the plural and the plural
shall include the singular.

(h)
Use of Payroll Deductions. All payroll deductions made under the Plan may be
used by the Company for any corporate purpose and the Company shall not be
obligated to segregate such payroll deductions except as required by applicable
law.

(i)
Governing Law and Forum. The laws of the State of New Jersey will govern all
matters relating to the Plan except to the extent it is superseded by the laws
of the United States. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Option or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of New Jersey and agree that such litigation
shall be conducted only in the courts of Monmouth, County, New Jersey, or the
federal courts for the United States for the District of New Jersey, and no
other courts, where this grant of Options is made and/or to be performed.

11.    Amendment or Termination of Plan. The Board of Directors of the Company
may, at any time and in any manner, amend, suspend or terminate the Plan or any
election outstanding under the Plan; provided, however, that no such amendment
shall be made without approval of the Company’s stockholders to the extent such
approval would be required under Section 423 of the Code, the rules of any
securities exchange or similar entity on which the Common Stock is listed or
otherwise by applicable law.

9
 
 
 




--------------------------------------------------------------------------------







10
 
 
 




--------------------------------------------------------------------------------




APPENDIX A
Participating Companies
Effective as of February 1, 2014


CommVault Systems, Inc.
CommVault Americas, Inc.
China ROs (Effective July 1, 2014)
CommVault Systems (Australia) Pty Ltd
CommVault Systems (New Zealand) Limited
CommVault Capital Inc.
Advanced Data Life Cycle Management Inc.
CommVault Systems (Canada) Inc.
CommVault Systems (Singapore) Private Ltd
CommVault Systems De Mexico SRL de CV
CommVault Systems (Hong Kong) Limited
CommVault Systems International BV
CommVault Systems (Japan) KK
CommVault Systems Ltd.
CV Simpana Software (Proprietary) Limited
CommVault Systems (India) Private limited
CommVault Systems GmbH
CommVault Systems Iberia Srl
CommVault Systems Italia Srl
CommVault Systems AB    
CommVault System Ireland Ltd.
CommVault Systems (Israel) LTD
CommVault Systems SARL


    





 
 
 




--------------------------------------------------------------------------------




SUB-PLAN TO THE
COMMVAULT SYSTEMS, INC. EMPLOYEE STOCK PURCHASE PLAN


1.Definitions. Any capitalized term used in this Sub-Plan but not defined herein
shall have the meaning given to such term in the CommVault Systems, Inc.
Employee Stock Purchase Plan (the “Plan”).
2.    Purpose of the Sub-Plan.
(a)    The Company established the Plan to provide Eligible Employees with an
opportunity to purchase Common Stock through accumulated payroll deductions or
by such other method(s) of contribution as may be permitted by the Committee or
its designee.
(b)    Section 1 of the Plan provides that the Committee or its designee may, in
its sole discretion, amend the terms of the Plan, or an Option, in order to
reflect the impact of local law outside of the United States as applied to one
or more Eligible Employees of a Non-U.S. Participating Company and may, where
appropriate, establish one or more sub-plans to reflect such amended provisions;
provided, however, in no event shall any sub-plan (a) be considered part of the
Plan for purposes of Section 423 of the Code or (b) cause the Plan (other than
the sub-plan) to fail to satisfy the requirements of Section 423 of the Code. In
the event of any inconsistency between a sub-plan and the Plan document, the
terms of the sub-plan shall govern.
(c)    The Committee has determined that it is appropriate and advisable to
establish a sub-plan to the Plan, outside the scope of Section 423 of the Code
for the purpose of facilitating the participation of Eligible Employees of
Non-U.S. Participating Companies and complying with applicable local laws in the
jurisdictions reflected in the accompanying Exhibit (“Exhibit”).
(d)    The rules of this sub-plan (including the rules set forth in the Exhibit,
together the “Sub-Plan”), together with the rules of the Plan, shall govern the
offering of and the participation in the Plan with respect to all Eligible
Employees of Non-U.S. Participating Companies in the jurisdictions covered by
this Sub-Plan. To the extent there is a conflict between the rules of the Plan
and this Sub-Plan, the provisions of the Sub-Plan shall control.
3.    Terms of the Sub-Plan.
(a)    The rules set forth in the Exhibit, as may be amended from time to time,
shall govern offers of participation to Eligible Employees of Non-U.S.
Participating Companies residing in the applicable jurisdictions reflected in
the Exhibit. The Exhibit constitutes part of this Sub-Plan.

 
 
 




--------------------------------------------------------------------------------




(b)    Subject to the terms of the Plan, the Committee reserves the right to
amend or terminate the Sub-Plan, as contained herein, at any time.



2
 
 
 




--------------------------------------------------------------------------------




Exhibit to Sub-Plan
European Union Member States and European Economic Area Treaty Adherent States
Eligibility


Notwithstanding Section 2(h) or any other provision of the Plan to the contrary,
for the purpose of complying with national laws implementing the European
Council Directive 97/81/EC, which prohibits discrimination with regard to
compensation or benefits offered to part-time and temporary employees residing
in the European Union (“EU”) or European Economic Area (“EEA”), an Employee of a
Participating Company that is located in any EU member state or EEA treaty
adherent state shall be eligible to participate in the Plan regardless of
whether such Employee is customarily employed by a Participating Company for
twenty (20) or more hours per week.


China


Due to exchange control laws in China, notwithstanding any provision in the Plan
to the contrary, it will be necessary or desirable for the Company to impose
certain conditions on the Option purchase rights under the Plan. The provisions
of the Plan as applied to the Company or any Participating Company in China may,
with the consent of the Company, be modified or supplemented.


Denmark
Notwithstanding Sections 7(c) of the Plan or any other provision of the Plan to
the contrary, pursuant to the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships, in the event that the
employment of an Optionee is terminated by the Participating Company that
employs such Optionee for any reason other than gross misconduct (as determined
under the laws of Denmark) or if the Optionee resigns his or her employment
because of the gross misconduct (as determined under the laws of Denmark) of the
Participating Company that employs the Optionee, the Optionee’s accumulated
payroll deductions through the Optionee’s employment termination date shall be
used to purchase shares of Stock on behalf of such Optionee on the next
following Investment Date, and then the Optionee shall cease any additional
participation in the Plan.







 
 
 


